Title: From Alexander Hamilton to Otho H. Williams, 14 June 1790
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury DepartmentJune 14th. 1790
Sir

I have received your Answer to my Enquiries, relative to the case of the Snow St Martin.
The Act of Congress transmitted you from this Office on the 3d Instant will shew you the line of proceeding to obtain relief in the case of the Ship Van Staphorst. Messrs. Bertier & Company have had the same information.
I am Sir   with respect   Your Obedient Servant
Alex Hamilton
Otho H. Williams EsqrCollectorBaltimore

